 
STRATOS RENEWABLES CORPORATION
 
UNSECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
 
This Unsecured Convertible Note and Warrant Purchase Agreement (this
“Agreement”) is made as of August 27, 2008, by and between Stratos Renewables
Corporation, a Nevada corporation (the “Company”), and the investors listed on
Schedule I (the “Schedule of Investors”) attached to this Agreement (each an
“Investor” and together the “Investors”).
 
RECITALS:
 
A. The Company and each Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
B. Each Investor wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) an unsecured convertible
promissory note convertible into shares of the common stock, par value $0.001
per share (the “Common Stock”) of the Company, (each, a “Note,” and
collectively, the “Notes” and as converted, collectively, the “Note Shares”), in
the principal amount set forth opposite such Investor’s name in the Schedule of
Investors and (ii) a warrant to acquire up to that number of additional shares
of Common Stock set forth opposite such Investor’s name in the Schedule of
Investors (the “Warrants,” and the shares of Common Stock issuable upon
exercise, collectively, the “Warrant Shares.”)
 
C. The Notes, the Warrants, the Note Shares and the Warrant Shares collectively
are referred to herein as the “Securities.”
 
D. The Company is hereby offering to the Investors: (a) a minimum of $5,000,000
in aggregate principal of the Notes and related Warrants (the “Initial
Investment”), and (b) up to a maximum aggregate principal amount of not more
than $10,000,000, inclusive of the Initial Investment, in additional Notes and
related Warrants (the “Maximum Aggregate Investment”).
 
NOW, THEREFORE, the Company and each Investor hereby agree as follows:
 
SECTION 1
 
Purchase, Sale and Issuance of Notes and Warrants
 
1.1 Sale and Issuance of Notes and Warrants.  Subject to the terms and
conditions of this Agreement, at the Closing (as defined below), each Investor
agrees to purchase, severally and not jointly, and the Company agrees to sell
and issue to each Investor, (a) a Note in the principal amount set forth
opposite the Investor’s name on Schedule I hereto, and (b) Warrants to purchase
up to that number of Warrant Shares equal to the quotient of (x) the principal
amount of an Investor’s investment in the Notes divided by (y) $0.70 (the
“Stated Conversion Price”), multiplied by 35% (subject to adjustment as set
forth in the Warrant). The Warrants shall be exercisable for Common Stock at the
price of $0.75 per share, subject to adjustment as set forth in the Warrant (the
“Warrant Exercise Price”). The Notes and the Warrants shall be issued in
substantially the same form as attached hereto as Exhibit A and Exhibit B
respectively.
 
1

--------------------------------------------------------------------------------


 
1.2 Purchase Price. The purchase price for the Notes and related Warrants to be
purchased by each Investor at the Closing shall be the amount set forth opposite
such Investor’s name in the Schedule of Investors (the “Purchase Price”).
 
SECTION 2
 
Closing Date and Delivery
 
2.1 Closing. The purchase, sale and issuance of the Notes and the Warrants shall
take place at a closing (the “Closing”) at the offices of Stratos Renewables
Corporation, 9440 Little Santa Monica Blvd., Suite 401, Beverly Hills,
California 90210, to be consummated simultaneously with the execution of this
Agreement (the “Closing Date”).
 
2.2 Delivery.  At the Closing, (a) each Investor shall pay its respective amount
of the Purchase Price to the Company for the Notes and Warrants to be issued and
sold to such Investor at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions, (b) the
Company will deliver to the Investor (i) one or more Notes such Investor is
purchasing as is set forth opposite such Investor’s name in the Schedule of
Investors and (ii) a Warrant pursuant to which such Investor shall have the
right to acquire such number of Warrant Shares as is set forth opposite such
Investor’s name in the Schedule of Investors (subject to adjustment as set forth
in the Warrant), in all cases duly executed on behalf of the Company and
registered in the name of such Investor.
 
SECTION 3
 
Representations and Warranties of the Company
 
The Company hereby represents and warrants to each Investor that, except as set
forth on the Disclosure Schedule attached as Exhibit C to this Agreement, the
following representations are true and complete as of the date hereof and as of
the Closing. The Disclosure Schedule shall be delivered separately to the
Investors and shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 3, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 3 if and only to the
extent that it is reasonably apparent to someone unfamiliar with the Company and
its business from the face of such disclosure that such disclosure is applicable
to such other sections and subsections.
 
2

--------------------------------------------------------------------------------


 
3.1 Due Incorporation, Qualification, etc. The Company (a) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (b) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted and as proposed to be
conducted by the Company in the SEC Documents (as defined below); and (c) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where it does business except where the failure
to be so qualified or licensed could reasonably be expected to have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
shall mean a material adverse effect on (i) the business, assets, operations,
prospects or financial or other condition of the Company and its Subsidiaries
(as defined below) considered together; (ii) the ability or authority of the
Company to pay or perform its obligations under this Agreement in accordance
with the terms of this Agreement and the other Transaction Documents (as defined
below) and to avoid an event of default, or an event which, with the giving of
notice or the passage of time or both, would constitute an event of default,
under any Transaction Document; or (iii) the rights and remedies of the Investor
under this Agreement, the other Transaction Documents or any related document,
instrument or agreement.
 
3.2 Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Section 3.2 of the Disclosure Schedule. Except as disclosed in
Section 3.2 of the Disclosure Schedule, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all liens, charges, claims, security
interests, encumbrances, rights of first refusal or other restrictions
(collectively, “Liens”) and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. For
the purposes of this Agreement, “Subsidiary” shall mean, with respect to any
Person, each corporation or other entity of which (a) such Person or any other
Subsidiary of such Person is a general partner or a manager (b) or at least 50%
of the securities or other ownership interests having by their terms ordinary
voting power to elect at least 50% of the board of directors or other Persons
performing similar functions is directly or indirectly owned or controlled by
such Person, by any one or more of its Subsidiaries or by such Person and one or
more of its Subsidiaries. For the purposes of this Agreement, “Person” shall
mean and include an individual, a partnership, a corporation (including a
business trust), a joint stock company, a limited liability company, an
unincorporated association, a joint venture or other entity or a governmental
authority.
 
3.3 Authority. The execution, delivery and performance by the Company of this
Agreement, the Notes and the Warrants, and all such other documents required by
the terms of this Agreement to be executed by the Company (collectively, the
“Transaction Documents”), the consummation of the transactions contemplated
hereby and thereby, the issuance of the Notes, and the reservation and issuance
of the Note Shares and Warrant Shares, (a) are within the power of the Company
and (b) have been duly authorized by all necessary actions on the part of the
Company and no further filing, consent or authorization is required by the
Company, its Board of Directors or its stockholders in connection with any of
the foregoing.
 
3.4 Enforceability. Each Transaction Document has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.
 
3

--------------------------------------------------------------------------------


 
3.5 Non-Contravention. The execution and delivery by the Company of the
Transaction Documents and the performance and consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and the reservation for issuance and issuance of the
Note Shares and Warrant Shares) do not and will not (a) violate the Company’s
Articles of Incorporation or Bylaws, as amended, as the case may be (“Charter
Documents”), or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company or any of its Subsidiaries; (b) violate any
provision of, or result in the termination, amendment, cancellation or breach or
the acceleration of, or entitle any other Person to accelerate (whether after
the giving of notice or lapse of time or both), any material mortgage,
indenture, agreement, instrument or contract to which the Company or any of its
Subsidiaries is a party or by which it is bound; or (c) result in the creation
or imposition of any lien upon any property, asset or revenue of the Company or
any of its Subsidiaries or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization or approval
applicable to the Company or any of its Subsidiaries, their respective
businesses or operations, or any of their respective assets or properties.
 
3.6 Approvals. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof other than such as have been made or obtained and except
for the filing of Form D pursuant to Regulation D or any “blue sky” filing.
 
3.7 Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property owned by them that is material to the business of the
Company and the Company and its Subsidiaries have good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens that do not, individually or in the aggregate, have or result in a
Material Adverse Effect. To the Company’s knowledge, any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid and subsisting leases of which the Company and the Subsidiaries are
in material compliance.
 
3.8 No Violation or Default. Each of the Company and its Subsidiaries, as
applicable, is not in violation of or in default with respect to (a) its Charter
Documents or any material judgment, order, writ, decree, statute, rule or
regulation applicable to it; (ii) any material mortgage, indenture, agreement,
instrument or contract to which it is a party or by which it is bound (nor is
there any waiver in effect which, if not in effect, would result in such a
violation or default), (iii) any order of any court, arbitrator or governmental
body or (iv) any material statute, rule or regulation of any governmental
authority, where, in each case, such violation or default, individually, or
together with all such violations or defaults, could reasonably be expected to
have a Material Adverse Effect.
 
3.9 Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
at law or in equity in any court or before any other governmental authority that
if adversely determined (a) would (alone or in the aggregate) reasonably be
expected to have a Material Adverse Effect or (b) seeks to enjoin, either
directly or indirectly, the execution, delivery or performance by the Company of
the Transaction Documents or the transactions contemplated thereby.
 
4

--------------------------------------------------------------------------------


 
3.10 Taxes. Within the times and in the manner prescribed by law, the Company
and each of its Subsidiaries (i) has filed all foreign, federal, state and local
income and all other material tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes, assessments
and penalties due and payable that are material in amount, shown or determined
to be due on such returns, reports and declarations, except those being
contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and, to the knowledge of the Company, there is no basis for
any such claim.
 
3.11 OTCBB Compliance. The Company is in compliance with all requirements for,
and its Common Stock is quoted on the Electronic Over-the-Counter Bulletin Board
system.
 
3.12 SEC Documents. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). Such reports, schedules, forms, statements and other
documents together with any materials filed or furnished by the Company under
the Exchange Act, whether or not any such reports were required, are
collectively referred to herein as the “SEC Documents.” As of their respective
dates, the SEC Reports filed by the Company complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (a) as may be otherwise indicated in such
financial statements or the notes thereto, or (b) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC
Documents, to the extent such agreements are required to be included or
identified pursuant to the rules and regulations of the SEC.
 
3.13 Absence of Certain Changes. Since June 30, 2008, there has been no material
adverse change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), or results of operations or
prospects of the Company and its Subsidiaries, considered together. Since June
30, 2008, the Company has not declared or paid any dividends. Neither the
Company nor any of its Subsidiaries have taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact that
would reasonably lead a creditor to do so. The Company is not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3.13, “Insolvent” means, with respect to any Person, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total indebtedness, (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is currently proposed to be conducted.
 
5

--------------------------------------------------------------------------------


 
3.14 Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
3.15 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
3.16 Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to provide reasonable assurance that information required to be disclosed by the
Company and its Subsidiaries is accumulated and communicated to the Company’s
management, including the Company’s principal executive officer and principal
financial officer by others within those entities, and such disclosure controls
and procedures are effective.
 
3.17 Capitalization. The authorized capital stock of the Company currently
consists of 250,000,000 shares of Common Stock and 50,000,000 shares of
Preferred Stock, $.001 par value (the “Preferred Stock”). All outstanding shares
of capital stock of the Company have been duly authorized, validly issued, and
are fully paid and nonassessable.
 
(a) Except as set forth in Section 3.17(a) of the Disclosure Schedule, there are
no outstanding shares of Common Stock, Preferred Stock, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating the Company to issue any additional shares of its capital
stock of any class. 
 
6

--------------------------------------------------------------------------------


 
(b) Except as set forth in Section 3.17(b) of the Disclosure Schedule, there are
no (i) outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is or may become bound; (ii) financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company; (iii) agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act; (iv) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company
 
(c) Except as set forth on Section 3.17(c) of the Disclosure Schedule, and
except for customary adjustments as a result of stock dividends, stock splits,
combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the knowledge of the Company, except as disclosed in the SEC
Documents and any Schedules filed with the SEC pursuant to Rule 13d-1 of the
Exchange Act by reporting persons or in Section 3.13 of the Disclosure Schedule,
no Person or group of related Persons beneficially owns (as determined pursuant
to Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the outstanding Common Stock.
 
3.18 Issuance of Notes. The Notes and the Warrants are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof. As of the Closing, the Company shall have duly authorized and
reserved for issuance a number of shares of Common Stock which equals the number
of Note Shares and Warrant Shares. The Company shall, so long as any of the
Notes and Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Notes and the exercise of the
Warrants, 100% of the number of shares of Common Stock issuable upon the
conversion of the Notes and the exercise of the Warrants. When issued upon
conversion of the Notes and/or exercise of the Warrants, the Note Shares and the
Warrant Shares, as applicable, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The issuance by the Company of
the Securities is exempt from registration under the Securities Act.
 
3.19 Related Party Transactions. No affiliate, officer, director, or any Related
Party is a party to any agreement with the Company. No employee of the Company
or any Related Party is indebted in any amount to the Company and, except for
accrued payroll obligations, the Company is not indebted to any of its employees
or any Related Party. For purposes of this Agreement, “Related Party” shall mean
with respect to any specified Person (i) each Person who, together with its
affiliates, owns of record or beneficially at least five percent (5%) of the
outstanding capital stock of the specified Person as of the date of this
Agreement; (ii) each individual who is, or who has at any time been, an officer
or director of the specified Person; (iii) each affiliate of the Persons
referred to in clauses (i) and (ii) above; (iv) any trust or other entity (other
than the specified Person) in which any one of the Persons referred to in
clauses (i), (ii) and (iii) above holds (or in which more than one of such
Persons collectively hold), beneficially or otherwise, a voting, proprietary or
equity interest; and (v) any trust or other entity (other than the specified
Person) with which any of such Persons is affiliated.
 
7

--------------------------------------------------------------------------------


 
3.20 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
3.21 Patents and Trademarks. To the Company’s knowledge, the Company and its
Subsidiaries own, or possess adequate rights or licenses to use, all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent applications, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. Except as disclosed in the SEC Documents, there is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights.
 
3.22 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged. Neither the Company nor any of its
subsidiaries has sustained since the date of the latest unaudited financial
statements included in the SEC Documents any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the SEC Documents
Prospectus that would individually or in the aggregate result in a Material
Adverse Effect.
 
3.23 Regulatory Permits. To the Company’s knowledge, the Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Documents (“Material
Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.
 
3.24 Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or, to the Company’s knowledge,
employs any member of a union. No current executive officer of the Company or
any of its Subsidiaries has notified in writing the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary. To the knowledge of the Company or any such Subsidiary, no executive
officer of the Company or any of its Subsidiaries is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any such
Subsidiary to any liability with respect to any of the foregoing matters.
 
8

--------------------------------------------------------------------------------


 
3.25 Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
3.26 Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in compliance in all material respects with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance in all
material respects with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply would be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
3.27 Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made or offered to make
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (iii) violated or is in violation of
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made or offered to make any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
3.28 Application of Takeover Protections. Except as described in Section 3.28 of
the Disclosure Schedule, there is no control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Charter Documents
or the laws of its state of incorporation that is or could become applicable to
any of the Investors as a result of the Investors and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.
 
3.29 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
9

--------------------------------------------------------------------------------


 
3.30 General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Notes or Warrants. As provided in Section 8.2 hereof, the Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commission (other than for persons engaged by any Investor or
its investment advisor) relating to or arising out of the issuance of the
Securities pursuant to this Agreement.
 
3.31 No Integration. Neither the Company nor any of its affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable stockholder
approval provisions. The Company is not required to be registered as, and is not
an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not required to be registered as
a United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.
 
3.32 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors contained in Section SECTION 4 of this Agreement and
the compliance by the Investors with the provisions set forth herein, it is not
necessary, in connection with the issuance and sale of any Securities, in the
manner contemplated by the Transaction Documents, to register any Securities
under the Securities Act.
 
3.33 Registration Rights. Except as described in Section 3.33 of the Disclosure
Schedule, the Company has not granted or agreed to grant to any Person any
rights (including “piggy-back” registration rights) to have any securities of
the Company registered with the SEC or any other governmental authority that
have not been satisfied or waived.
 
3.34 Disclosure; Accuracy of Information Furnished. The Company confirms that
neither it nor any officers, directors or affiliates, has provided any of the
Investors or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information (other than the existence and
terms of the issuance of Securities, as contemplated by this Agreement). The
Company understands and confirms that each of the Investors may rely on the
foregoing representations in effecting transactions in securities of the
Company. None of the Transaction Documents and none of the other certificates,
statements or information furnished to the Investor by or on behalf of the
Company in connection with the Transaction Documents or the transactions
contemplated thereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company acknowledges and agrees that no Investor makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those set forth in the Transaction Documents.
 
10

--------------------------------------------------------------------------------


 
3.35 Undisclosed Liabilities. The Company has not undertaken or incurred any
liability or obligation, direct or contingent, except for liabilities or
obligations disclosed in the SEC Documents.
 
SECTION 4
 
Representations and Warranties of the Investor
 
Each Investor represents and warrants with respect to only itself that:
 
4.1 Authority and Binding Obligation. The execution, delivery and performance by
the Investor of the Transaction Documents and the consummation of the
transactions contemplated thereby (a) are within the power of the Investor and
(b) have been duly authorized by all necessary actions on the part of the
Investor. Each Transaction Document has been, or will be, duly executed and
delivered by the Investor and constitutes, or will constitute, a legal, valid
and binding obligation of the Investor, enforceable against the Investor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
 
4.2 No Public Sale or Distribution. Such Investor is (i) acquiring the Notes and
the Warrants and (ii) upon the conversion of the Notes or the exercise of the
Warrants, will acquire the Note Shares or the Warrant Shares issuable upon
conversion or exercise thereof, as applicable, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act and such Investor does not
have a present arrangement to effect any distribution of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Investor
is acquiring the Securities hereunder in the ordinary course of its business.
Such Investor does not presently have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.
 
4.3 Securities Law Compliance. Such Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities. The Investor has not been formed solely for
the purpose of making this investment and is purchasing the Securities for its
own account for investment, not as a nominee or agent, and not with a view to,
or for resale in connection with, the distribution thereof. The Investor has
such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of such investment, is
able to incur a complete loss of such investment and is able to bear the
economic risk of such investment for an indefinite period of time. The Investor
is an accredited investor as such term is defined in Rule 501 of Regulation D
under the Securities Act.
 
11

--------------------------------------------------------------------------------


 
4.4 Access to Information. Such Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Investor. Such Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by such
Investor or its advisors, if any, or its representatives shall modify, amend or
affect such Investor’s right to rely on the Company’s representations and
warranties contained herein. Such Investor understands that its investment in
the Securities involves a high degree of risk and is able to afford a complete
loss of such investment. Such Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
 
4.5 No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
4.6 Transfer or Resale. Such Investor understands that except as provided in
Section 5.1 (Registration Rights) hereof: (i) the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Investor shall have delivered to
the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Investor provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act (collectively, “Rule
144”); (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the Securities may be pledged in
connection with a bona fide margin account or other loan secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting a
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, this Section
4.6; provided, that in order to make any sale, transfer or assignment of
Securities, such Investor and its pledgee makes such disposition in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.
 
12

--------------------------------------------------------------------------------


 
4.7 Legends. Such Investor understands that the certificates or other
instruments representing the Notes and the Warrants and the stock certificates
representing the Note Shares and the Warrant Shares, except as set forth below,
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR FOR WHICH THEY
ARE EXERCISABLE HAVE BEEN][THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE
NOT BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
4.8 Residency. Such Investor is a resident of that jurisdiction specified below
its address on the Schedule of Investors.
 
4.9 Broker-Dealer Status. Such Investor is a not a registered broker-dealer or,
if such Investor is an affiliate of a broker-dealer, such Investor is acquiring
the Securities hereunder in the ordinary course of its business and such
Investor does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
 
4.10 Foreign Investors. If the Investor is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)), the Investor hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Securities, (b) any foreign exchange restrictions applicable to such
purchase, (c) any governmental or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities. The
Investor’s subscription and payment for and continued beneficial ownership of
the Securities will not violate any applicable securities or other laws of the
Investor’s jurisdiction.
 

13

--------------------------------------------------------------------------------


 
SECTION 5
 
Certain Agreements
 
5.1 Piggyback Registration Rights.
 
(a) Registration Requirements. If, at any time, the Company files a registration
statement after the execution of this Agreement if, the Company proposes to
register any of its securities under the Securities Act (other than pursuant to
Form S-4, Form S-8 or any successor form of limited purpose), the Company will
give notice at least 20 days prior to the filing of each such registration
statement to the Investor or the holder of the Note Shares or Warrant Shares as
applicable (collectively the “Conversion Shares”) of its intention to effect
such a registration and will include in such registration all Conversion Shares
with respect to which the Company has received requests for inclusion therein
within 10 days after receipt of the Company's notice. In connection with any
offering involving an underwriting of shares of the Company’s capital stock, the
Company shall not be required to include any of the Investor’s securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company. If the total number of securities,
including the Conversion Shares, requested by stockholders to be included in
such offering exceeds the amount of securities to be sold other than by the
Company that the underwriters determine in their reasonable discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including the
Conversion Shares, which the underwriters and the Company determine in their
sole discretion will not jeopardize the success of the offering.
 
(b) The Company shall use its best efforts to:
 
(i) furnish to the Investor with respect to the Conversion Shares registered
under the registration statement such number of copies of the registration
statement and the prospectus (including supplemental prospectuses) filed with
the SEC in conformance with the requirements of the Securities Act and other
such documents as the Investor may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Conversion Shares by
the Investor;
 
(ii) make any necessary blue sky filings to permit the Conversion Shares to be
sold in any state requested by the Investor;
 
(iii) pay the expenses incurred by the Company and the Investor in complying
with this Section 5.1, including, all registration and filing fees, FINRA fees,
exchange listing fees, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (and including attorneys’ fees
of one counsel to the Investor, but excluding any and all underwriting discounts
and selling commissions applicable to the sale of Conversion Shares by the
Investor);
 
14

--------------------------------------------------------------------------------


 
(iv) advise the Investor, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the registration statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and
 
(v) with a view to making available to the Investor the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Investor
to sell Conversion Shares to the public without registration, the Company
covenants and agrees to use its commercially reasonable best efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the Conversion
Shares qualify to be resold pursuant to Rule 144 within any 90 day period
without restriction or any other rule of similar effect or (B) such date as all
of the Conversion Shares shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon request, as long as the Investor owns any Conversion Shares, (A) a written
statement by the Company as to whether it has complied with the reporting
requirements of the Securities Act and the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail the Investor of any rule or regulation of the SEC that permits the selling
of any such Conversion Shares without registration.
 
The Company understands that the Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
 
(c) For the purpose of this Section 5.1:
 
(i) the term “Selling Shareholder” shall mean the Investor, its executive
officers and directors and each person, if any, who controls the Investor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act;
 
(ii) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in this section; and
 
(iii) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
15

--------------------------------------------------------------------------------


 
(d) The Company agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Shareholder for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Shareholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Shareholder to comply with its
covenants and agreements contained herein or any statement or omission in any
prospectus that is corrected in any subsequent prospectus that was delivered to
the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder.
 
(e) The Investor severally (as to itself), and not jointly, agrees to indemnify
and hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, each officer of the
Company who signs the Registration Statement and each director of the Company)
from and against any losses, claims, damages or liabilities to which the Company
(or any such officer, director or controlling person) may become subject (under
the Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure by that Investor to comply with the covenants and
agreements contained herein or (ii) any untrue statement of a material fact
contained in the Registration Statement if, and only if, such untrue statement
was made in reliance upon and in conformity with written information furnished
by or on behalf of the Investor specifically for use (and identified as such) in
preparation of the Registration Statement, and the Investor will reimburse the
Company (or such officer, director or controlling person, as the case may be),
for any reasonable legal expense or other reasonable actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim. The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Investor from the sale of the Common Shares pursuant to the Registration
Statement.
 
(f) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 5.1, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 5.1 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section
5.1(c). Subject to the provisions hereinafter stated, in case any such action
shall be brought against an indemnified person, the indemnifying person shall be
entitled to participate therein, and, to the extent that it shall elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, shall be entitled to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof (unless it has failed to assume the
defense thereof and appoint counsel reasonably satisfactory to the indemnified
party), such indemnifying person shall not be liable to such indemnified person
for any legal expenses subsequently incurred by such indemnified person in
connection with the defense thereof; provided, however, that if there exists or
shall exist a conflict of interest that would make it inappropriate, in the
reasonable opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel (who shall not be the same as the opining counsel) at the
expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
 
16

--------------------------------------------------------------------------------


 
(g) If the indemnification provided for in this Section 5.1 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (d) or (e)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Investor on the other in connection
with the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or the Investor on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement. The Company and the Investor agrees that it would not be just and
equitable if contribution pursuant to this subsection (g) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to above in this subsection (g).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (g) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (g), Investor shall not be required to contribute any amount in
excess of the amount by which the net amount received by the Investor from the
sale of the Conversion Shares to which such loss relates exceeds the amount of
any damages which the Investor has otherwise been required to pay to the Company
by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
17

--------------------------------------------------------------------------------


 
(h) The Company, and the Investor by its acceptance of this Agreement, hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 5.1, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 5.1 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement as required by the Securities
Act and the Exchange Act.
 
(i) The Company may request the Investor to furnish the Company with such
information with respect to the Investor and the Investor’s proposed
distribution of securities being purchased hereunder pursuant to the Company
Registration Statement, as applicable, as the Company may from time to time
reasonably request in writing or as shall be required by law or by the SEC in
connection therewith, and the Investor agrees to furnish the Company with such
information as a condition to the inclusion of any of the Investor’s Securities
in such Company Registration Statement.
 
(j) The obligations of the Company and of the Investor under this Section 5.1
shall survive completion of any offering of Conversion Shares in such
Registration Statement for a period of two years from the effective date of the
Registration Statement. No indemnifying party, in the defense of any such claim
or litigation, shall, except with the consent of each indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
 
5.2 Special Right of Participation in Future Securities Offerings by I2BF
Venture Capital.
 
(a) Defined Terms. When used herein, the following terms shall have the
respective meanings indicated:
 
(i) “Excluded Security” means (i) securities purchased under this Agreement;
(ii) securities issued upon exercise of the Warrants; (iii) securities issued
upon the conversion of the Notes, (iv) shares of Common Stock issuable or issued
to (x) employees, consultants or directors from time to time either directly or
upon the exercise of options, in such case granted or to be granted by the
Company’s Board of Directors, pursuant to one or more stock option plans or
restricted stock plans or stock purchase plans in effect as of the Closing or
subsequently approved by the Board of Directors, (y) vendors pursuant to
warrants to purchase Common Stock that are outstanding on the date hereof or
issued hereafter, provided such issuances are approved by the Board of
Directors, or (z) banks, equipment lessors or other financial institutions, or
to real property lessors, pursuant to a bona fide debt financing, project
financing, equipment leasing or real property leasing transaction approved by
the Board of Directors of the Company; (v) shares of Common Stock issued in
connection with any stock split, stock dividend or recapitalization of the
Company; (vi) shares of Common Stock issued in connection with the acquisition
by the Company of any corporation or other entity or substantially all of the
assets of any corporation or other entity or division thereof occurring after
the Closing Date; (vii) shares of Common Stock issued upon the exercise or
conversion of any securities of the Company outstanding on the Closing Date;
(viii) shares of Common Stock issued in connection with a joint venture,
strategic alliance or other commercial relationship relating to the operation of
the Company’s business the primary purpose of which is not to raise equity
capital; and (ix) securities issued pursuant to a bona fide firm commitment
underwritten public offering.
 
18

--------------------------------------------------------------------------------


 
(ii) “Pro Rata Share” means, with respect to affiliates of I2BF Venture Capital
(collectively “I2BF”) at any time, the percentage determined by dividing the
aggregate number of I2BF’s Note Shares and Warrant Shares issuable under the
Notes and Warrants at such time, determined on a fully diluted basis after
giving effect to the exercise in full of such Warrants (without regard to any
restrictions on such exercise that may be set forth in the Warrants) and the
conversion in full of the Notes (without regard to any restrictions on such
conversion that may be set forth in the Notes), by the number of shares of
Company Common Stock outstanding plus the number of Note Shares and Warrant
Shares issuable under the Notes and Warrants at such time.
 
(iii) “Subsequent Placement” means the issuance, sale, exchange, or agreement or
obligation to issue, sell or exchange or reserve, or agreement to or set aside
for issuance, sale or exchange any shares of Common Stock (or securities or
rights convertible, exercisable or exchangeable, directly or indirectly, for
Common Stock) that are offered or sold by the Company for a per share price that
is less than the Stated Conversion Price (proportionately adjusted for stock
splits, stock dividends and similar event); provided, however, that the issuance
or sale, or agreement to issue or sell, an Excluded Security shall not
constitute a Subsequent Placement.
 
(b) Offered Securities. From the Closing Date through the earlier to occur of:
(i) when I2BF’s Warrants are no longer outstanding and have either been
exercised or have expired, or (ii) the third anniversary of the date of this
Agreement, the Company will not, directly or indirectly, effect a Subsequent
Placement, unless in each such case the Company shall have first offered to sell
to I2BF its Pro Rata Share of the securities being offered in such Subsequent
Placement (the securities being offered to I2BF being referred to herein as the
“Offered Securities”). The Company shall offer to sell to I2BF its Pro Rata
Share of the Offered Securities, at a price and on such other terms as in the
Subsequent Placement generally and as shall have been specified by the Company
in writing delivered to I2BF (the “Offer”), which Offer by its terms shall
remain open and irrevocable for a period of not less than fifteen (15) Days from
I2BF’s receipt of the terms of the Offer in writing (the “Offer Period”). I2BF
agrees that it will keep the terms of any such Subsequent Placement confidential
until such information is publicly available. Additionally, I2BF agrees that it
will not purchase or sell any of the Company’s securities while in possession of
information regarding any Subsequent Placement until such information is
publicly available.
 
(c)  Notice of Acceptance. If I2BF wishes to accept the Offer, I2BF shall
deliver written notice thereof (a “Notice of Acceptance”) to the Company prior
to the expiration of the Offer Period, specifying the amount of the Offered
Securities that it elects to purchase.
 
(d)   Permitted Sales of Refused Securities. In the event that a Notice of
Acceptance is not timely delivered by I2BF in respect of all the Offered
Securities, the Company shall have forty-five (45) days from the expiration of
the Offer Period to close the sale of all or any part of such Offered Securities
as to which a Notice of Acceptance has not been given by I2BF (the “Refused
Securities”) to the person or persons specified in the Offer, but only upon
terms and conditions, including, without limitation, unit price and interest
rates (if applicable), which are, in the aggregate, no more favorable to such
other person or persons or less favorable to the Company than those set forth in
the Offer.
 
19

--------------------------------------------------------------------------------


 
(e)  Reduction in Amount of Offered Securities. In the event that the Company
proposes to sell less than all the Refused Securities (any such sale to be in
the manner and on the terms specified in Section 5.2(d) above), then I2BF may,
at its option and in its sole and absolute discretion, reduce the number or
other units of the Offered Securities specified in its Notice of Acceptance to
an amount which shall be not less than the amount of the Offered Securities
which I2BF elected to purchase pursuant to Section 5.2(c) above multiplied by a
fraction, (A) the numerator of which shall be the amount of Offered Securities
which the Company actually proposes to sell, and (B) the denominator of which
shall be the amount of all Offered Securities. In the event that I2BF so elects
to reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not sell or otherwise dispose of more than the
reduced amount of the Offered Securities until such securities have been
reoffered to I2BF in accordance herewith.
 
(f)  Closing. Upon each closing of the purchase and sale of Offered Securities,
I2BF shall purchase from the Company, and the Company shall sell to I2BF the
number of Offered Securities specified in its Notice of Acceptance, as reduced
pursuant to Section 5.2(e) above if I2BF has so elected, upon the terms and
conditions specified in the Offer. The purchase by I2BF of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and I2BF of a purchase agreement relating to such Offered Securities
on the same terms and conditions applicable to other persons purchasing the
Offered Securities.
 
(g)  Further Sale. In each case, any Offered Securities not purchased by I2BF or
other person or persons in accordance herewith may not be sold or otherwise
disposed of by the Company until they are again offered to I2BF under the
procedures specified herein.
 
5.3 Certain Covenants.
 
(a) Defined Terms. When used herein, the following terms shall have the
respective meanings indicated:
 
(i) “Debt” means, as to a particular Person at the specified time of
determination, the sum of the following, but without duplication, in accordance
with GAAP:
 
(1) all obligations of such Person for borrowed money, including obligations
evidenced by bonds, debentures, notes or other similar instruments and accruals
for interest not yet earned, but excluding any and all indebtedness incurred in
the ordinary course of business owed to or for, trade creditors, financial
institutions, vendors, employees, consultants, professionals, taxes, supplies,
raw material and for other similar purposes;
 
(2) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities that is issued to support an
obligation for borrowed money or that creates an obligation under a credit
facility pursuant to which obligations for borrowed money are created;
 
(3) every obligation of such Person as a guarantor with respect to the items
referenced in (1)-(2); and
 
20

--------------------------------------------------------------------------------


 
(4) all monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, is classified as a capital lease (provided that, for
purposes of clarification, the term “Debt” shall not include any bona fide lease
or the use or occupation of real property, not classified as a capital lease in
connection with GAAP).
 
(ii) “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America, applied on a consistent basis.
 
(iii) “Issuer Party” means the Company or any Subsidiary of the Company and
“Issuer Parties” means all of them.
 
(b) The Company may sell additional unsecured convertible promissory notes (the
“Other Notes”) and common stock purchase warrants (the “Other Warrants”) to
investors on terms not less favorable to the Company than the Notes and Warrants
until the Company has raised the Maximum Aggregate Investment, inclusive of the
Initial Investment.
 
(c) So long as the Notes are outstanding, no Issuer Party may, without the prior
written consent of the holders of a majority of the then outstanding aggregate
unpaid principal amount of the Notes and Other Notes, incur Debt other than: (i)
the Notes and the Other Notes; (ii) Debt in existence or committed on the date
hereof; and; (iii) Debt of any Issuer Party to any other Issuer Party; (iv)
obligations less than an aggregate of $10,000,000 that are treated as
capitalized lease obligations in accordance with GAAP; and (v) borrowings, the
proceeds of which shall be used to repay the Notes and Other Notes.
 
SECTION 6
 
Conditions to the Investor’s Obligation to Close
 
Each Investor’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:
 
6.1 Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date. 
 
6.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.
 
6.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes and the Warrants.
 
6.4 Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investor, of the Notes and the Warrants shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
21

--------------------------------------------------------------------------------


 
6.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investor.
 
6.6 Transaction Documents. The Company shall have duly executed and delivered to
the Investor each of the Transaction Documents.
 
6.7 Compliance Certificate. The President of the Company shall deliver to the
Investors at Closing a certificate certifying that the conditions specified in
Sections 6.1 and 6.2 have been fulfilled.
 
6.8 Secretary’s Certificate. The Secretary of the Company shall deliver to the
Investors at Closing a certificate attaching and certifying to the truth and
correctness of the resolutions of the Company’s Board of Directors adopted in
connection with the transactions contemplated by this Agreement.
 
6.9 Good Standing Certificates. The Company shall have delivered to Investors
(i) a certificate of the Secretary of State of the State of Nevada, with respect
to the good standing of the Company, (ii) a certificate of good standing from
the applicable governmental entity in each jurisdiction where the Company is
required to be qualified to do business, and (iii) with respect to each of the
Company’s Subsidiaries, (X) a certificate of good standing (or equivalent
document) from the Secretary of State (or equivalent governmental entity) of the
jurisdiction of incorporation or organization of such Subsidiary, and (Y) a
certificate of good standing from the applicable governmental entity in each
jurisdiction where it is required to be qualified to do business, all of which
are dated within five (5) Business Days prior to the Closing.
 
6.10 Opinion. The Investor shall have received from Baker & Hostetler LLP,
counsel for the Company, an opinion, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Investor.
 
SECTION 7
 
Conditions to Company’s Obligation to Close
 
The Company’s obligation to issue and sell the Notes and the Warrant at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived in whole or in part by the
Company:
 
7.1 Representations and Warranties. The representations and warranties made by
the Investor in Section 4 shall be true and correct when made, and shall be true
and correct on the Closing Date.
 
7.2 Performance. The Investors shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before such
Closing.
 
7.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes and the Warrant.
 
22

--------------------------------------------------------------------------------


 
7.4 Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes and the Warrant shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
7.5 Purchase Price. The Investors shall have delivered to the Company the
Purchase Price.
 
7.6 Timing of Closing. The Closing shall have occurred not later than August 27,
2008 and shall have resulted in gross proceeds to the Company of not less than
$5,000,000.
 
SECTION 8
 
Miscellaneous
 
8.1 Fees and Expenses. Upon the Closing, the Company shall pay the reasonable
fees and expenses of Wilson Sonsini Goodrich & Rosati, P.C., the counsel for
I2BF, in an amount not to exceed, in the aggregate, $50,000, which fees and
expenses shall be documented by I2BF prior to payment of such fees and expenses.
At the Closing, the Company will remit such amount by wire transfer directly to
Wilson Sonsini Goodrich & Rosati, P.C. on behalf of the Company. Except for the
amount payable to such firm, the Company shall not be liable for and shall have
no obligation to pay the fees and expenses of counsel to any other Investor.
 
8.2 Finder’s Fees and Commissions. Except for the placement agent commission
payable by the Company to Citation Capital Management Limited, an investment
advisory company authorized and regulated by the Financial Services Authority of
the United Kingdom, as set forth in Schedule 8.2, each party represents that it
neither is nor will be obligated for any finder’s fee or commission in
connection with this transaction. Each Investor agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction
(and the costs and expenses of defending against such liability or asserted
liability) for which each or any Investor of its officers, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation
in the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.
 
8.3 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Investor pursuant hereto or thereto, shall
be deemed to constitute the Investors as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Investors
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Investor confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
23

--------------------------------------------------------------------------------


 
8.4 Public Announcements. Except as otherwise required by applicable laws, rules
or regulations, neither the Company, nor the Investor shall make any public
announcement with respect to this Agreement or the transactions contemplated
hereby, without the written consent of the Company and I2BF (on behalf of the
Investors); provided, however, that the Company shall not be required to obtain
such consent if a governmental entity specifically requests disclosure.
 
8.5 Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investor.
 
8.6 Delays or Omissions.  Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to either party to this
Agreement upon any breach or default of the other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.
 
8.7 Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provisions in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
8.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of Los Angeles. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Los Angeles for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereto (including its affiliates, agents, officers,
directors and employees) hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
24

--------------------------------------------------------------------------------


 
8.9 Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
8.10 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party without the prior written consent of the
non-assigning party; provided, that the Investor may assign its rights hereunder
(including the rights in Section SECTION 5) to any of its affiliates without the
Company’s prior consent. Except as set forth in the previous sentence, any
attempt by the Investor without such permission to assign, transfer, delegate or
sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
8.11 Registration, Transfer and Replacement of the Note. The Notes shall be
registered notes. The Company will keep, at its principal executive office,
books for the registration and registration of transfer of the Notes. Prior to
presentation of any Note for registration of transfer, the Company shall treat
the Person in whose name such Note is registered as the owner and holder of such
Note for all purposes whatsoever, whether or not such Note shall be overdue, and
the Company shall not be affected by notice to the contrary. Subject to any
restrictions on or conditions to transfer set forth in any Note, the holder of
any Note, at its option, may in person or by duly authorized attorney surrender
the same for exchange at the Company’s chief executive office, and promptly
thereafter and at the Company’s expense, except as provided below, receive in
exchange therefor one or more new Note(s), each in the principal amount
requested by such holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such Person or
Persons as shall have been designated in writing by such holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. Upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of any
Note and (i) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (ii) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on such Note or, if no interest shall have yet
been so paid, dated the date of such Note.
 
8.12 Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
25

--------------------------------------------------------------------------------


 
8.13 Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (a) if to the Investor, at the
Investor’s address or facsimile number set forth on the signature page hereto,
or at such other address as the Investor shall have furnished the Company in
writing, or (b) if to the Company, at 9440 Little Santa Monica Blvd., Suite 401,
Beverly Hills, California 90210, Attn: Valerie Broadbent, facsimile: (310)
919-3044, or at such other address or facsimile number as the Company shall have
furnished to the Investor in writing. All such notices and communications will
be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited inside the United States with an overnight courier service of
recognized standing for delivery within the United States, (v) three business
day after being deposited within the United States with an overnight courier
service of recognized standing for delivery outside of the United States or vice
versa or (v) four days after being deposited in the U.S. mail, first class with
postage prepaid, provided that first class mail shall not be used for the
delivery of notice outside of the United States.
 
8.14 Severability.  If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms. 
 
8.15 Further Assurances.  Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be reasonably necessary to more fully
effectuate this Agreement.
 
8.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
 
8.17 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Investor and the Company have caused its respective
signature page to this Unsecured Convertible Note and Warrant Purchase Agreement
to be duly executed as of the date first written above.


COMPANY:
 
STRATOS RENEWABLES
CORPORATION
 
By:
/s/ Carlos Antonio Salas
 
Carlos Antonio Salas
 
Chief Executive Officer


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Investor and the Company have caused its respective
signature page to this Unsecured Convertible Note and Warrant Purchase Agreement
to be duly executed as of the date first written above.


INVESTORS:
 
I2BF BIODIESEL LIMITED
 
/s/ Ilya A. Golubovich
Ilya A. Golubovich
Director

 

--------------------------------------------------------------------------------

